Montana, J. This claim is before the Court of Claims following the filing of a joint stipulation whereby the parties agreed as follows: 1. Respondent Board of Governors of State Colleges and Universities is a body corporate and politic and an agency of the State of Illinois. Ill. Rev. Stat. 1981, ch. 144, par. 1001 et seq. 2. The claim in this cause is made against Respondent in its capacity as an agency of the State of Illinois and is brought under sections 8(a) and (b) of the Court of Claims Act. Ill. Rev. Stat. 1981, ch. 127, par. 439.1 et seq. 3. The claim in this cause is not made under “An Act to Provide for Representation and Indemnification etc.” Ill. Rev. Stat. 1981, ch. 127, par. 1301 et seq. 4. Claimant, Gary Green, was employed by the Board of Governors of State Colleges and Universities as an assistant professor of accounting at Chicago State University. 5. Chicago State University is an institution of higher education established by the State of Illinois; operated, managed, controlled and maintained by the Board of Governors of State Colleges and Universities, the Respondent. Ill. Rev. Stat. 1981, ch. 14, par. 1101 et seq. and par. 1001 et seq. 6. During his employment as an assistant professor of accounting at Chicago State University, Claimant Gary Green was allegedly discriminated against by reason of his race in violation of Federal statutory and constitutional rights and prohibitions, viz: (42 U.S.C. sec. 2000(e) et seq., 42 U.S.C. Sec’s. 1983 and 1988, and the fourteenth amendment to the United States Constitution). 7. As a result of the alleged discrimination, Claimant Gary Green filed a grievance against the Board of Governors pusrsuant to a collective bargaining agreement and filed charges with the United States Equal Employment Opportunity Commission. 8. After thorough investigation and careful consideration of the evidence and arguments in front of the Equal Employment Opportunity Commission, the Board of Governors determined that a settlement of the claim was in the best interest of all concerned. Therefore, a settlement agreement was entered into by and between the Claimant, Gary Green, and Respondent the Board of Governors of State Colleges and Universities. A copy of that agreement is attached to the complaint filed in this matter as Exhibit B. 9. Among other things, said settlement provides for payment of $35,914.65 to Claimant Gary Green in full and complete resolution of all claims arising out of the alleged discrimination. 10. The payment provided for in said settlement agreement and set forth in paragraph 9 above should be made and an award of said sum should be made by this Court. We have reviewed the record. The stipulation is corroborated by the record. There is nothing more for us to consider. In matters such as the one at bar this court is but a vehicle for payment.